t c memo united_states tax_court robert h golden and judith a golden petitioners v commissioner of internal revenue respondent docket no 16694-04l filed date robert h golden and judith a golden pro sese a gary begun for respondent memorandum opinion dean special_trial_judge this case is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code_of_1986 as amended the motion arises in the context of a petition filed in response to a notice_of_determination concerning collection action under sec_6330 sent to petitioners and a notice_of_determination concerning relief from joint liability under sec_6015 sent to ms golden respondent moves for partial summary_judgment with respect to collection issues other than ms golden’s request for spousal relief the sec_6015 claim will be dealt with separately at a later date background origin of the tax_liabilities as alleged in the petition in this case in and robert h golden petitioner invested dollar_figure in a partnership in which he had no management duties and with which he had minimal contact petitioners claimed tax losses on their joint federal_income_tax returns for the years through using information sent to them in yearly schedules k-1 partner’s share of income deductions credits etc further according to the petition during petitioners were advised by the internal_revenue_service irs that the partnership was under investigation and that losses generated by the partnership might be disallowed the petition alleges that for several years petitioners agreed to extend the period of limitations while irs investigated the partnership attached to respondent’s motion for partial summary_judgment is a partial copy of a statutory_notice_of_deficiency dated date issued to petitioners for the following years and amounts year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure also attached to respondent’s motion is a copy of a stipulated decision of this court entered date in the case of robert h golden and judith a golden docket no ordering and deciding that there are deficiencies in income taxes due from petitioners as follows year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure evidence of the assessments certified copies of forms certificate of assessments payments and other specified matters attached as exhibits to respondent’s motion show that the above-stipulated deficiencies were assessed by the irs on date petitioners were subsequently notified of their outstanding tax_liabilities by letter and on date were issued a notice_of_intent_to_levy and advised of their right to a hearing on date respondent received a form request for a collection_due_process_hearing dated by petitioners as date petitioners’ allegations of error in their petition petitioners allege a number of counts which in essence raise three issues that the expiration of the period of limitations on assessment and the expiration of the period of limitations for collections each bar respondent from collecting liabilities for the years at issue that the partnership investments that generated the liabilities were not tax-motivated transactions warranting increased interest and that judith a golden is entitled to sec_6015 relief respondent’s motion is directed only to the first two issues discussion respondent requests in the motion that the court determine as a matter of law that petitioners cannot contest the expiration of the period of limitations on assessment and that as a matter of law the period of limitations on collection of the tax_liabilities at issue here has not expired standard for granting summary_judgment the standard for granting a motion for summary_judgment under rule is stated in the rule itself a decision shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b rule d provides that when a properly supported motion for summary_judgment is made the adverse_party must set forth specific facts showing that there is a genuine issue for trial respondent poses two legal bases upon which to rest a favorable ruling on his motion for partial summary_judgment respondent argues that as a matter of law petitioners’ argument concerning the period of limitations on assessment and the nature of their partnership investments potential issues in the prior tax_court litigation are precluded from litigation in this case due to statutory and caselaw principles respondent also argues that he has shown that there remains no material issue of fact with respect to whether the period of limitations on collection has expired the court agrees with respondent on both issues timely notice_of_deficiency sec_6330 review taxpayers may present at a sec_6330 hearing challenges to the existence or amount of the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such liability sec_6330 petitioners’ claims as to whether the statutory_notice_of_deficiency was issued within the period of limitations constitute challenges to the underlying tax_liabilities 119_tc_140 rodriguez v commissioner tcmemo_2003_153 macelvain v commissioner tcmemo_2000_320 that petitioners received and contested a notice_of_deficiency for and resulting in the entry of a stipulated decision that there are deficiencies in their income taxes for those years is not in dispute petitioners are therefore precluded by sec_6330 from challenging the amounts of the deficiencies or the timeliness of the statutory notice as a matter of law res_judicata petitioners are precluded not only by operation of sec_6330 from raising the issue of the period of limitations on assessment they are so precluded by the doctrine_of res_judicata at the hearing on respondent’s motion the court questioned petitioner a practicing attorney as to the application of the doctrine_of res_judicata to this case in petitioners’ brief in opposition to respondent’s motion petitioners assert that the questioning by the court was a surprise because res_judicata was not mentioned in the written motion by the respondent the court calls petitioners’ attention to pages through of respondent’s motion there respondent argues that due to the application of the doctrine_of res_judicata petitioners are precluded from questioning here the validity of the notice_of_deficiency that were the subject of the prior litigation the supreme court in 333_us_591 summarized the judicial doctrine_of res_judicata also known as claim preclusion as follows the rule provides that when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound ‘not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose ’ 94_us_351 24_led_195 the judgment puts an end to the cause of action which cannot again be brought into litigation between the parties upon any ground whatever absent fraud or some other factor invalidating the judgment as to the application of the doctrine in the context of tax litigation the court stated income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non- liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year id pincite as a general_rule where the tax_court has entered a decision for a taxable_year both the taxpayer and the commissioner with certain exceptions are barred from reopening that year 104_tc_221 it has also been held that the tax court’s jurisdiction once it attaches extends to the entire subject of the correct_tax for the particular year 309_f2d_760 an agreed or stipulated judgment is a judgment on the merits for purposes of res_judicata in re 74_f3d_906 9th cir see also 345_us_502 recognizing res_judicata effect of stipulated tax_court decisions accord erickson v united_states supra pincite 48_tc_824 respondent issued to petitioners a notice_of_deficiency with respect to the subject taxable years petitioners petitioned for redetermination and the case was concluded without trial by entry of a stipulated decision on date here petitioners would like to argue that the statutory_notice_of_deficiency was issued outside the period of limitations for the years involved petitioners could have made this challenge in their pleadings in the earlier tax_court proceeding as an affirmative defense under rule pleading special matters the validity of the notice_of_deficiency is a matter that could have been raised and litigated in connection with the deficiency proceeding involving these same petitioners and the same tax years because the decision in that case was not appealed and has since become final res_judicata precludes petitioners from now disputing the amounts of the deficiencies or the timeliness of the statutory notice in this collection action see newstat v commissioner tcmemo_2004_208 period of limitations on collection petitioners argue that even if the period of limitations on assessment had not expired when the notice was issued or the issue is precluded from dispute here respondent’s proposed collection action is outside the period of limitations on collection sec_6502 collection after assessment provides that where an assessment has been timely made the tax may be collected by levy or proceeding that is begun within years after the assessment of the tax the forms show that the stipulated deficiencies entered by the court’s decision of date were assessed by the irs days later on date after a notice_of_deficiency is mailed the running of the period of limitations on assessment is suspended until the decision of the tax_court becomes final after days without an appeal and for days thereafter sec_6503 see also sec_7481 sec_7483 1although not specifically framed by petitioners their general argument that the statute_of_limitations on assessment had run could subsume the argument that the assessments after entry of decision were untimely as can be seen from the pertinent dates the assessments were in fact timely made on date respondent issued a notice_of_intent_to_levy and right to a hearing for the tax years at issue on date respondent received petitioners’ request for a hearing under sec_6330 the date petitioners mailed their request for a hearing under sec_6330 was less than years from the date of the assessments once the request for hearing was made the running of the period of limitations on collection was suspended and remains suspended until the 90th day after the day on which there is a final_determination in this case sec_6330 117_tc_127 sec_301_6330-1 proced admin regs petitioners argue that there must have been earlier assessments for the years at issue there must have been earlier assessments because there was an assessment in for a year not at issue that was from the same source the partnership according to petitioners indeed petitioners sought formal discovery from respondent of any documents that would show assessments for the years at issue other than those made after the court’s entry of decision respondent denied the existence of any such assessments offering forms as proof 2in petitioners’ brief in opposition to respondent’s motion and at oral argument on the motion petitioners identify the year as but a copy of form_668 certificate of release of federal_tax_lien attached to petitioners’ brief refers to tax period ending date petitioners have provided no evidence that any assessments of tax for the years at issue ever took place prior to date respondent after adequate time for discovery has made a showing from the record of a complete failure of proof concerning an essential element of petitioners’ claim and on which petitioners would bear the burden_of_proof at trial rule a see 477_us_317 there can be no genuine issue as to any material fact with respect to petitioners’ claim that the period of limitations for collection has expired because petitioners have failed to set forth specific facts showing that there is a genuine issue for trial as to the expiration of the period of limitations on collection respondent is entitled to a summary disposition in his favor rule d conclusion the court finds as a matter of law that petitioners are barred from contesting the existence amounts and timeliness of the underlying assessments in this case and that the period of limitations on collection of the assessments here has not expired an appropriate order will be issued granting respondent’s motion for partial summary_judgment
